UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 13, 2010 KACHINGKACHING,INC. (Exact name of registrant as specified in its charter) Delaware 333-132107 58-2667713 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 750 Coronado Center Dr. Suite 120, Henderson, Nevada 89052 (Address of principal executive offices) (Zip Code) (702) 589-7555 Registrant’s telephone number, including area code 9029 South Pecos Suite 2800 Henderson, NV 89074 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 – Matters Related to Accountants and Financial Statements ITEM 4.01.CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT. On May 13, 2010, KaChing KaChing, Inc.(the “Company”) dismissed Li & Company, PC (“Li & Company”) as the Company’s independent registered public accounting firm and engaged L J Soldinger Associates, LLC (“Soldinger”) as the Company’s independent registered public accounting firm.L J Soldinger Associates, LLC had served as the independent registered public accounting firm for a related party of theCompany, Beyond Commerce, Inc.(“BYOC”).The decision to dismiss Li & Company and to engage L J Soldinger Associates, LLC was approved by the board of directors of the Company. During the fiscal year ended November 30, 2009 and 2008, and the subsequent interim periods through the date of L J Soldinger Associates, LLC engagement, neither theCompany, nor anyone on its behalf, consultedL J Soldinger Associates, LLC regarding (i) either the application of accounting principles to a specified transaction, either completedor proposed; or the type of audit opinion that might be rendered onthe Company’s financial statements, and neither a written report nor oral advice was provided to the Companyby L J Soldinger Associates, LLC that it concluded was an important factor considered by the Companyin reaching a decision as to the accounting, auditing or financial reporting issue; or (ii) any matter that was either the subject of a “disagreement”(as defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions) or a “reportable event” as defined in Item 304(a)(1)(v) of Regulation S-K. The report of the independent registered public accounting firmLi & Company regarding the Company’s financial statements for the years ended November 30, 2009 and 2008 did not contain any adverse opinion or disclaimer of opinion and was not qualified or modified as to uncertainty, audit scope or accounting principles, except for an explanatory paragraph indicating substantial doubt about the Company’s ability to continue as a going concern in the audit report. During the years ended November 30, 2009 and 2008, and during the interim period from the end of the most recently completed fiscal year through May 13, 2010, the date of dismissal, the Company did not have any disagreements with Li & Company on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Li & Company, would have caused Li & Company to make reference to such disagreement in its reports. The Company provided Li & Company with a copy of this Current Report on Form 8-K/A prior to its filing with the SEC and requested that Li & Company furnish the Company with a letter addressed to the SEC stating whether Li & Company agrees with above statements insofar as they relate to Li & Company and, if it does not agree, the respects in which it does not agree.A copy of the letter, dated May 13, 2010, is filed as Exhibit 16.1 (which is incorporated by reference herein) to this Current Report on Form 8-K/A. 2 Forward Looking Statements This Form 8-K/A and other reports filed by the Registrant from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, the Registrant’s management as well as estimates and assumptions made by the Registrant’s management. When used in the filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to the Registrant or the Registrant’s management identify forward looking statements. Such statements reflect the current view of the Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors (including the risks contained in the section of this report entitled “Risk Factors”) relating to the Registrant’s industry, the Registrant’s operations and results of operations and any businesses that may be acquired by the Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although the Registrant believes that the expectations reflected in the forward looking statements are reasonable, the Registrant cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, the Registrant does not intend to update any of the forward-looking statements to conform these statements to actual results. The following discussion should be read in conjunction with the Registrant’s pro forma financial statements and the related notes filed with this Form 8-K/A.In this Form 8-K/A, references to “we,” “our,” “us,” “KaChing,” the “Company” or the “Registrant” refer to Kaching Kaching, Inc., a Delaware corporation. Explanatory Note As reported in our April 27, 2010 Form 8-K - Duke Mining, Inc. entered into a reverse merger with KaChing KaChing, Inc.Financial statements for KaChing KaChing, Inc. for the period from inception (September 2009) through December 31, 2009 were included in that Form 8-K.Since the Form 8-K was filed shortly after the March 31, 2010 quarter end, the Company was unable to include quarter end financial statements for KaChing KaChing. Under Exchange Act Rules 13a-1 and 13a-13 we are now filing the unaudited financial information for KaChing KaChing for the period ended March 31, 2010. We also reported in our April 27, 2010 Form 8-K that we changed our fiscal year end from November 30 to December 31.Consequently, our next Form 10Q will be filed for the period ended June 30, 2010. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (a) Financial statements: Filed herewith are the following financial statements of KaChing KaChing, Inc. financial statements for the three month period ended March 31, 2010 and for the period from September 17, 2009 (inception) to March 31, 2010. Exhibit No. Description Letter from Li & Company to the Securities and Exchange Commission, dated May 13, 2010. 3 KaChing KaChing, Inc. Financial Statements For the three month period ended March 31, 2010 & March 31, 2009 and the inception period (September 17, 2009) through March 31, 2010 Financial Statements Balance Sheet F-2 Statement of Operations F-3 Statement of Cash Flows F-4 Statement of Stockholders’ Equity F-5 Notes to Financial Statements F-6 Management Discussion and Analysis F-16 F-1 KaChing KaChing, Inc. (A Development Stage Company) March 31, 2010 BALANCE SHEET Unaudited March 31, 2010 Unaudited December 31, 2009 ASSETS Current assets : Other current assets $ Total current assets $ $ Total Property, Plant & Equipment, net $ Other assets $ Total assets $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Checks issued in excess of available cash $ $ Accounts Payable Other current liabilities 257, 005 Accrued payroll - Total current liabilities $ $ Stockholders’ Deficit : Common stock, $0.001 par value, 75,000,000 shares authorized as of March 31, 2010and 10,000,000 outstanding. $ $ Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit $ ) ) Total Liabilities and Stockholders' Deficit $ The accompanying notes are an integral part of these financial statements. F-2 KaChing KaChing, Inc. (A Development Stage Company) STATEMENT OF OPERATIONS For the three month period ended March 31, 2010 and March 31, 2009 & Inception (September 17, 2009) through March 31, 2010 Unaudited For the three month period ended March 31, 2010 For the three month period ended March 31, 2009 Period from inception (September 17, 2009) through March 31, 2010 Revenues $ $
